Title: From John Adams to Thomas Jefferson, 13 December 1785
From: Adams, John
To: Jefferson, Thomas


     
      Dear Sir
      Grosvenor Square Decr. 13. 1785.
     
     I have received a Letter from my Friend General Warren of Milton Hill near Boston, acquainting me, that Congress have it in Contemplation to appoint their Ministers Consuls General, or rather to give them Authority to appoint Consuls, and that you are to have the nomination of that Officer for Lisbon. that his son Winslow Warren, went Sometime ago And Settled at Lisbon, partly upon Some Encouragement of some Members of Congress that he might have that Place and requesting me to write you upon the Subject.
     I Sincerely hope, as far as it concerns myself that Congress,

instead of giving me the Appointment of any, may do the Business themselves For there can be no Employment more disagreable than that of weighing Merit, by the Grain & scruple because the World very seldom form an Opinion of a Man precisely the Same with his own, and therefore the Scales will always be objected to, as not justly ballanced. It is worse than the Business of a Portrait Painter, as Men are generally better Satisfied with their own Talents and Virtues, than even with their Faces.— I fancy you will not be delighted with this Amuzement more than myself, but if We are ordered upon this service, I suppose We must do it. in which Case, I only pray you to remember that Mr Warren now at Lisbon is a Candidate. I have known him from his Infancy, from his very Cradle.— He is an ingenious and as far as I have observed a modest Man. His Education, Connections and Course of Life, having been bred to Trade has been such that his Qualifications for the Place may be supposed to be as good as any who will probably apply for it, or accept of it. Coll Otis his Grandfather, the famous James Otis his Unkle, his other Unkles, and his Father, have been to my Knowledge, for these five and twenty Years, among the firmest and steadiest supporters of the American Cause.— I declare, I dont believe there is one Family upon Earth to which the United states are so much indebted for their Preservation from Thraldom.— There was scarcely any Family in New England had such Prospects of Opulence and Power under the Royal Government. They have sacrificed them all.— It is true, and I know you will act upon the Maxim, that the Public Good alone is the Criterion but it is equally true that the public Good requires that such conspicuous and exemplary services and Sacrifices, should not be neglected, and therefore Considerations of this sort ever did, and ever will and ever ought in some degree to influence Mankind.— I know of no other Candidate.— probably there will be Several, and I know you will decide upon the purest Principles and with mature deliberation, and therefore I shall not only acquiesce in but defend your Decision, tho it may be against my Young Friend the son of a very old and much beloved one. I am with / usual Esteem, dear Sir, your Sincere Friend & / very humble Servant
     
      John Adams.
     
    